COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                   ORDER ON MOTION

Appellate case name:        West I-10 Volunteer Fire Department v. Harris County
                            Emergency Services District No. 48

Appellate case number:      01-17-000038-CV

Trial court case number:    2015-38121

Trial court:                215th District Court of Harris County

       On January 13, 2017, appellant, West I-10 Volunteer Fire Department, filed a
notice of appeal from the trial court’s interlocutory order, signed on December 15, 2016,
granting plaintiff’s traditional and no-evidence motion for summary judgment and order
of final judgment. See TEX. R. APP. 26.1(b). Although the records in this appeal were
originally due by January 23, 2017, no records have been filed yet due to non-payment or
lack of request by appellant. See id. 35.1(b).
       On February 6, 2017, appellant filed a motion for extension of time to file clerk’s
and reporter’s records. Appellant contends that it had filed the notice of appeal out of an
abundance of caution even though it did not believe the judgment to be final because it
did not resolve the claims by intervenor Harris County. Thus, appellant requests an
indefinite extension of time to file the records until after the trial court rules on Harris
County’s motion to sever and for a new trial, which may require appellant to file a new
notice of appeal of the severed action and incur costs of filing the records twice.
       Appellant’s motion for an indefinite extension of time to file the clerk’s and
reporter’s records is dismissed as moot because the district clerk and reporter are
responsible for filing them and requesting extensions. See TEX. R. APP. P. 35.3(a), (b),
(c). To the extent that appellant requests a 30-day extension of time to file evidence of
payment of the clerk’s and reporter’s record fees, its motion is granted. If appellant fails
to file evidence of payment of the clerk’s and reporter’s record fees with this Court
within 30 days from the date of this Order, this Court may dismiss this appeal for want
of prosecution without further notice. See id. 35.3(c), 37.3(b).

      It is so ORDERED.
Judge’s signature: _/s/ Laura Carter Higley
                  Acting individually
Date: February 9, 2017